DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/589,186, filed on 01 October 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Specification
The abstract of the disclosure is objected to because in line 11, "Robot" is capitalized. It is recommended to lowercase "robot". Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a.	“position and orientation obtaining section…” in claims 1, 4 and 7-10
b.	“display controlling section…” in claims 1, 7 and 9-10
c.	“operation controlling section…” in claims 1, 4, 7 and 9-10
d.	“position and orientation determining section…” in claims 1, 4-5 and 9
e.	“program generating section…” in claim 5
f.	“displaying section…” in claims 9-10
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Regarding the limitations containing “position and orientation obtaining section”, “display controlling section”, “operation controlling section”, “position and orientation determining section” and “program generating section”, the specification discloses a general purpose computer on Page 6, line 32 - Page 7, line 12 and an algorithm for transforming the general purpose computer to a special purpose computer on Pages 8-29, in the specification filed on 01 October 2019. The specification further discloses the corresponding structure for the “displaying section” in Figs. 3-4 and on Page 7, lines 13-18 and 31-36.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guilbert (US 9919427 B1 and Guilbert hereinafter).
Regarding Claims 1 and 9
Guilbert teaches a robot controller (see all Figs.; Col. 1, line 50 - Col. 2, line 19; Col. 4, lines 24-44) comprising:
a display device configured to display information generated by a computer so that the information is overlapped with an actual environment or an actual image obtained by capturing the actual environment (see Figs 4B-6D, "display interface"; Col. 1, lines 60-67; Col. 3, lines 5-22; Col. 9, lines 11-35);
a position and orientation obtaining section configured to obtain relative position and orientation between the display device and a robot included in the actual environment (see Fig. 3, step 304; Col. 1, lines 21-33; Col. 3, lines 42-57; Col. 7, line 59 - Col. 8, line 25);
a display controlling section configured to control the display device so that the display device displays a virtual model of at least one object of the robot, a movable part of the robot, an article supported by the movable part, and a work target of the movable part (see Fig. 3, step 308; Figs 4B-6D, especially Figs. 6C-6D; Col. 4, lines 3-17; Col. 9, lines 11-26; Col. 12, line 20 - Col. 13, line 14);
an operation controlling section configured to operate the virtual model displayed on the display device (see Col. 8, line 53 - Col. 9, line 26; Col. 12, line 50 - Col. 13, line 14); and
a position and orientation determining section configured to determine at least one of the position and orientation of the robot by using at least one of the position and orientation of the virtual model operated by the operation controlling section, and using the relative position and orientation obtained by the position and orientation obtaining section (see Fig. 3, step 306; Col. 1, lines 21-49; Col. 8, line 26 - Col. 9, line 11).
	Regarding claim 9, Guilbert further teaches a display device (see Figs 4B-6D, "display interface"; Col. 3, lines 5-22) comprising a displaying section (see Figs 4B-6D; Col. 1, lines 60-67; Col. 9, lines 11-35).
The limitations requiring “position and orientation obtaining section”, “display controlling section”, “operation controlling section”, “position and orientation determining section” and “displaying section”  have been interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited functions and because the generic placeholders are not preceded by a structural modifier. See section entitled “claim interpretation” above. As such, Applicant’s claims are construed to require a special purpose computer (see Applicant’s spec at Page 6, line 32 - Page 7, line 12 and Pages 8-9) or equivalent structure for the “position and orientation obtaining section”, “display controlling section”, “operation controlling section” and “position and orientation determining section”. Applicant’s claims are further construed to require a display for displaying an image or picture obtained in real-time (see Applicant’s spec at Figs. 3-4 and Page 7, lines 13-18 and 31-36) or equivalent structure for the “displaying section”.
Regarding Claim 2
Guilbert teaches the robot controller as set forth in claim 1 (as discussed above in claim 1), 
wherein the display device is a head-mounted display device or a mobile terminal, which has a camera configured to capture the actual environment, and a display configured to display the actual image obtained by the camera in real time (see Col. 1, lines 21-33; Col. 3, lines 5-23).
Regarding Claim 4
Guilbert teaches the robot controller as set forth in claim 1 (as discussed above in claim 1), 
wherein the position and orientation determining section is configured to judge whether or not the robot can actually reach at least one of the position and orientation of the robot designated by at least one of the position and orientation of the virtual model operated by the operation controlling section by using at least one of the position and orientation of the virtual model and using the relative position and orientation obtained by the position and orientation obtaining section, and to determine at least one of the position and orientation of the robot by using at least one of the position and orientation of the virtual model in the case where the robot can actually reach at least one of the designated position and orientation of the robot (see Col. 8, lines 26-52).
Regarding Claims 7 and 10
Guilbert teaches a robot controller (see all Figs.; Col. 1, line 50 - Col. 2, line 19; Col. 4, lines 24-44) comprising:
a display device configured to display information generated by a computer so that the information is overlapped with an actual environment or an actual image obtained by capturing the actual environment (see Figs 4B-6D, "display interface"; Col. 1, lines 60-67; Col. 3, lines 5-22; Col. 9, lines 11-35);
a display controlling section configured to control the display device so that the display device displays a virtual model of at least one object of a robot included in the actual environment, a movable part of the robot, an article supported by the movable part, and a work target of the movable part (see Fig. 3, step 308; Figs 4B-6D, especially Figs. 6C-6D; Col. 4, lines 3-17; Col. 9, lines 11-26; Col. 12, line 20 - Col. 13, line 14);
an operation controlling section configured to operate the virtual model displayed on the display device (see Col. 8, line 53 - Col. 9, line 26; Col. 12, line 50 - Col. 13, line 14); and
a position and orientation obtaining section configured to obtain at least one of relative position and orientation between the robot and the display device by using at least one of the position and orientation of the object included in the actual environment (see Fig. 3, step 304; Col. 1, lines 21-33; Col. 3, lines 42-57; Col. 7, line 59 - Col. 8, line 25; Col. 10, lines 24-48).
Regarding claim 10, Guilbert further teaches a display device (see Figs 4B-6D, "display interface"; Col. 3, lines 5-22) comprising a displaying section (see Figs 4B-6D; Col. 1, lines 60-67; Col. 9, lines 11-35).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Guilbert as applied to claim 1 above, and further in view of Kamoi et al. (US 20160158937 A1 and Kamoi hereinafter).
Regarding Claim 3
Guilbert teaches the robot controller as set forth in claim 1 (as discussed above in claim 1), 
wherein the display device is a head-mounted display device (see Col. 1, lines 21-33; Col. 3, lines 5-23). 
Guilbert is silent regarding wherein the display device is a head-mounted display device having a transmissive display.
Kamoi teaches a robot controller (see all Figs. [0009]) comprising:
a display device configured to display information generated by a computer so that the information is overlapped with an actual environment or an actual image obtained by capturing the actual environment (see Figs. 1 and 3, displaying device 16; [0002] and [0009]),
wherein the display device is a head-mounted display device having a transmissive display (see Figs. 1 and 3, displaying device 16; [0011] and [0042]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Kamoi to Guilbert. That is, it would have been obvious to modify the display device of the robot controller of Guilbert to include a transmissive display, as taught by Kamoi. 
Kamoi teaches the display device having a transmissive display to transmit an image of the actual robot in real time to provide a user with the image of the actual robot combined with additional projected information. A person having ordinary skill in the art would have been motivated to apply the same technique to Guilbert in order to attain the same results.
Application of the known technique taught by Kamoi to the robot controller taught by Guilbert would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot controller, wherein the display device is a head-mounted display device having a transmissive display. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Guilbert as applied to claims 1 and 7 above, and further in view of Zou et al. (WO 2019046559 A1 and Zou hereinafter).
Regarding Claim 5
Guilbert teaches the robot controller as set forth in claim 1 (as discussed above in claim 1), 
further comprising issuing instructions to the robot by using at least one of the position and orientation of the robot determined by the position and orientation determining section (see Col. 9, lines 11-26). Guilbert does not explicitly teach generating a motion program. That is, Guilbert is silent regarding further comprising a program generating section configured to generate a motion program of the robot.
Zou teaches a robot controller (see Fig. 2; [0002] and [0004]) comprising:
a display device configured to display information generated by a computer so that the information is overlapped with an actual environment or an actual image obtained by capturing the actual environment (see Fig. 1, AR device 100; [0004]-[0008]);
a position and orientation obtaining section configured to obtain relative position and orientation between the display device and a robot included in the actual environment (see [0025]-[0026] and [0030]);
a position and orientation determining section configured to determine at least one of the position and orientation of the robot by using at least one of the position and orientation of the virtual model operated by the operation controlling section (see [0004] and [0038]-[0040]), and
further comprising a program generating section configured to generate a motion program of the robot by using at least one of the position and orientation of the robot determined by the position and orientation determining section (see [0004], [0035], [0038]-[0040] and [0045]).
The limitation requiring “program generating section” has been interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and because the generic placeholder is not preceded by a structural modifier. See section entitled “claim interpretation” above. As such, Applicant’s claims are construed to require a special purpose computer (see Applicant’s spec at Page 6, line 32 - Page 7, line 12 and Pages 8-9) or equivalent structure for the “program generating section”.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Zou to Guilbert. That is, it would have been obvious to modify the robot controller of Guilbert to further include a program generating section configured to generate a motion program of the robot, as taught by Zou. 
Zou teaches generating a motion program for a robot based on user interactions with an Augmented Reality device as a simplified method which does not require the user to have high-level programming skills. A person having ordinary skill in the art would have been motivated to apply the same technique to Guilbert in order to attain the same results.
Application of the known technique taught by Zou to the robot controller taught by Guilbert would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot controller, further comprising a program generating section configured to generate a motion program of the robot by using at least one of the position and orientation of the robot determined by the position and orientation determining section. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 8
Guilbert teaches the robot controller as set forth in claim 7 (as discussed above in claim 7),
Guilbert is silent regarding wherein the position and orientation obtaining section is configured to obtain at least one of the relative position and orientation between the robot and the display device by using a positional relationship between a coordinate system defined by a control section of the robot and a coordinate system defined by a control section of the display device, and using at least one of the position and orientation of the object included in the actual environment or at least one of the position and orientation of the virtual model displayed on the display device in the case where the object included in the actual environment and the virtual model displayed on the display device are matched to each other, or the object and the virtual model represented in the actual image on the display device are matched to each other.
Zou teaches wherein the position and orientation obtaining section is configured to obtain at least one of the relative position and orientation between the robot and the display device by using a positional relationship between a coordinate system defined by a control section of the robot and a coordinate system defined by a control section of the display device, and using at least one of the position and orientation of the object included in the actual environment (see [0026] and [0030]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Zou to Guilbert. That is, it would have been obvious to modify the robot controller of Guilbert to further use a positional relationship between a coordinate system defined by a control section of the robot and a coordinate system defined by a control section of the display device and to use the position of the robot included in the actual environment to obtain the relative position, as taught by Zou. 
Zou teaches this known technique to generate an alignment between the robot coordinate system and the display device coordinate system and to use the alignment to generate robotic arm programming instructions based on user interactions. A person having ordinary skill in the art would have been motivated to apply the same technique to Guilbert in order to attain the same results.
Application of the known technique taught by Zou to the robot controller taught by Guilbert would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot controller, wherein the position and orientation obtaining section is configured to obtain at least one of the relative position and orientation between the robot and the display device by using a positional relationship between a coordinate system defined by a control section of the robot and a coordinate system defined by a control section of the display device, and using at least one of the position and orientation of the object included in the actual environment. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Guilbert as applied to claim 1 above, and further in view of Newman et al. (US 20210042992 A1 and Newman hereinafter).
Regarding Claim 6
Guilbert teaches the robot controller as set forth in claim 1 (as discussed above in claim 1), 
wherein at least one of the robot and the display device is provided with a tracking unit configured to calculate the relative position and orientation (Col. 3, lines 42-57; Col. 8, lines 1-25). Guilbert does not explicitly teach tracking the relative position and orientation. That is, Guilbert is silent regarding wherein at least one of the robot and the display device is provided with a tracking unit configured to track the relative position and orientation.
Newman teaches a robot controller (see all Figs.; [0009]) comprising:
a display device configured to display information generated by a computer so that the information is overlapped with an actual environment or an actual image obtained by capturing the actual environment (see all Figs.; [0007]);
a position and orientation obtaining section configured to obtain relative position and orientation between the display device and an object included in the actual environment (see [0009]);
wherein at least one of the robot and the display device is provided with a tracking unit configured to track and calculate the relative position and orientation (see [0009], [0029] and [0047]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Newman to Guilbert. That is, it would have been obvious to modify the display device of the robot controller of Guilbert to further include a tracking unit configured to track and calculate the relative position and orientation, as taught by Newman. 
Newman teaches this known technique to continuously compute absolute and relative positions, thus accounting for movement of the display device. A person having ordinary skill in the art would have been motivated to apply the same technique to Guilbert in order to attain the same results.
Application of the known technique taught by Newman to the robot controller taught by Guilbert would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot controller, wherein at least one of the robot and the display device is provided with a tracking unit configured to track and calculate the relative position and orientation. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664